DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHII et al [US 2017/0338433] IDS.
With respect to claim 1, ISHII et al (figs. 1-3) disclose a display device including a display area (1000) (pp [0031]) and a frame region (500) (pp [0031]) which is a non-display area provided outside the display area, 
wherein in the frame region, at least a flexible substrate (100) (pp [0032]) and a moisture-proof layer (101) (pp [0035]) are disposed in this order, and a metal oxide film (10) (pp [0034]) is further provided between the flexible substrate and the moisture-proof layer.

With respect to claim 2, ISHII et al (figs. 1-3) disclose that wherein in the display area, at least the flexible substrate (100) (pp [0032]) and the moisture-proof layer (101) (pp [0035]) are disposed in this order, and the metal oxide film (10) (pp [0034]) is further provided between the flexible substrate and the moisture-proof layer, and in the display area, a semiconductor layer (102) (pp [0035]) is further provided on a side of the moisture-proof layer, which side faces away from the metal oxide film, and a light-emitting element layer (112) (pp [0040]) is further provided on a side of the semiconductor layer, which side faces away from the moisture-proof layer.

With respect to claim 3, ISHII et al (figs. 1-3) disclose that wherein the flexible substrate (100) (pp [0032]) contains polyimide.

With respect to claim 5, ISHII et al (figs. 1-3) disclose that wherein the moisture-proof layer (101) (pp [0035]) contains silicon oxide or contains silicon oxide and silicon nitride.
With respect to claim 6, ISHII et al (figs. 1-3) disclose that wherein the metal oxide film (10) (pp [0034]) has a higher linear expansion coefficient than the moisture-proof layer (101) (pp [0035]) and has a lower linear expansion coefficient than the flexible substrate (100) (pp [0032]).

With respect to claim 8, ISHII et al (figs. 1-3) disclose that wherein in the frame region (500), the moisture-proof layer (101), the metal oxide film (10), and the frame region have respective end surfaces which are provided so as to be aligned with one another.

With respect to claim 9, ISHII et al (figs. 1-3) disclose that wherein the metal oxide film (10) is provided in the display area (1000).

With respect to claim 10, ISHII et al (figs. 1-3) disclose that wherein the metal oxide film (10) is provided in a part of an outer edge of the display area (1000).

With respect to claim 13, ISHII et al (figs. 1-3) disclose that wherein the light-emitting element layer (112) (pp [0040]) is an organic EL layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ISHII et al [US 2017/0338433] IDS in view of Kim et al [EP 3226300 A1].
With respect to claim 4, ISHII et al do not mention that wherein the metal oxide film contains titanium oxide.  However, Kim et al (fig. 3) disclose that these materials, aluminum oxide or titanium oxide, and their uses are well-known in the art for forming a buffer layer (101) (pp [0025]) contains titanium oxide.  Therefore, it would have been obvious to one having skill in the art to select titanium oxide as known materials, as taught by Kim et al, into the device of the ISHII et al in order to block foreign matter or moisture from entering from the substrate.  Moreover, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

With respect to claim 12, , ISHII et al disclose all the limitation above except the display device has a bent part.  However, Kim et al (fig. 1) also disclose that wherein the display device has a bent part (BA) (pp [0021]).  Therefore, it would have been obvious to one having skill in the art to have the bent part as taught by Kim et al into the device of ISHII et al in order to bent or folded.

Allowable Subject Matter
Claim 14 is allowed.

Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892